DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

JOHN W. BOYER a/k/a JOHN WESLEY BOYER and FRANCHEZKA K.
                         BOYER,
                        Appellants,

                                     v.

US BANK NATIONAL ASSOCIATION, SUCCESSOR TRUSTEE TO BANK
 OF AMERICA, N.A., SUCCESSOR BY MERGER TO LASALLE BANK,
    N.A. AS TRUSTEE FOR THE HOLDERS OF THE THORNBURG
             MORTGAGE SECURITIES TRUST 2007-3,
                          Appellee.

                               No. 4D18-2894

                              [October 3, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No.
502012CA012511.

  Trent J. Swift of Alan C. Espy PA, Palm Beach Gardens, for appellants.

   Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller
of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and FORST, JJ., conur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.